       Case 2:17-cv-02428-SPL Document 85 Filed 12/19/18 Page 1 of 3

 1   Jamin S. Neil (SBN 026655)
     jneil@wrightlegal.net
 2   WRIGHT, FINLAY & ZAK, LLP
     16427 N. Scottsdale Road, Suite 300
 3   Scottsdale, Arizona 85254
     Telephone: (602) 845-8898
 4   Facsimile: (949) 608-9142
 5   Attorneys for Defendants
     U.S. Bank, N.A., successor trustee to LaSalle
 6   Bank National Association, on behalf of the
     holders of Bear Stearns Asset Backed
 7   Securities I Trust 2007-HE3, Asset-Backed
     Certificates Series 2007-HE3; Mortgage
 8   Electronic Registration Systems, Inc.; and
     Select Portfolio Servicing, Inc.
 9
10                       IN THE UNITED STATES DISTRICT COURT
11                                FOR THE DISTRICT OF ARIZONA
12                                                   Case No. 2:17-cv-02428-SPL
      Pablo A. Castellanos and Judith T.
13    Castellanos,
                                                     DECLARATION OF JAMIN S. NEIL
14                  Plaintiffs,                      IN SUPPORT OF U.S. BANK, MERS
                                                     AND SPS' RULE 56(D) MOTION
15           VS.

16   Encore Credit Corporation; Mortgage
     Electronic Registration Systems, AKA
17   "MERS"; Bank of America, National
     Association as Successor by Merger to
18   LaSalle Bank National Association, as
     Trustee for Certificateholders of Bear
19   Stearns Asset-Backed Securities I LLC,
     Asset-Backed Certificates, Series 2007-
20   HE3; JPMorgan Chase Bank, N.A.; Select
     Portfolio Servicing, Inc.; Quality Loan
21   Service Corp.; California Reconveyance
     Co.,
22
                    Defendants.
23
24          STATE OF ARIZONA
                                                       SS.
25         COUNTY OF MARICOPA
26         I, Jamin S. Neil, being first duly sworn upon oath, depose and say:
27         1.      I am over the age of 18, and if called as a witness, I could and would
28 competently testify to the facts stated in this declaration.

                                                -1-
                                           DECLARATION
       Case 2:17-cv-02428-SPL Document 85 Filed 12/19/18 Page 2 of 3

 1         2.      I am the attorney of record for Defendants U.S. Bank, N.A., successor trustee
 2 to LaSalle Bank National Association, on behalf of the holders of Bear Stearns Asset Backed
 3 Securities I Trust 2007-HE3, Asset-Backed Certificates Series 2007-HE3 ("U.S. Bank"),
 4 Mortgage Electronic Registration Systems, Inc. ("MERS"), and Select Portfolio Servicing,
 5 Inc. ("SPS"), and give this declaration in support of U.S. Bank, MERS and SPS' Rule 56(d)
 6 Motion.
 7         3.      To defeat Plaintiffs' A.R.S. § 33-420(A) claim as asserted in their Motion for
 8 Summary Judgment, U.S. Bank, MERS and SPS need only demonstrate lack of knowledge
 9 that the subject recorded documents were forged, groundless, contained a material
10 misstatement or false claim or were otherwise invalid, or that these same documents were
11 otherwise valid.
12         4.      To assert this defense, U.S. Bank, MERS and SPS must discover who knew
13 what, and when, from the persons and entities who executed the subject recorded documents
14 from 2011 through 2016.
15         5.     Due to the recent commencement of discovery on November 8, 2018
16 (following the parties FRCP Rule 26(f) meeting), U.S. Bank, SPS, and MERS have not had
17 sufficient time to propound discovery on the multiple persons or entities signing, authorizing
18 or recording the allegedly invalid recorded documents.
19         6.     Defendants suggested a July 26, 2019 discovery deadline in their proposed
20 Rule 16 Case Management Order to accommodate their discovery needs.
21         7.     Plaintiffs assert that no discovery should be permitted and failed to provide
22 their Mandatory Initial Discovery Pilot Responses or otherwise make any disclosures.
23         I declare under penalty of perjury that the foregoing is true and correct. Executed this
24 19th day of December 2018.
25                                                      Is! Jainin S. Neil
                                                        JAMIN S. NEIL
26
27
28

                                                  -2-
                                           DECLARATION
       Case 2:17-cv-02428-SPL Document 85 Filed 12/19/18 Page 3 of 3

 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on the 19th day of December 2018, I electronically transmitted the
   foregoing document and any attachments to the Office of the Clerk of the United States
 3 District Court using the CMCF System for filing and transmittal of a Notice of Electronic
   Filing to the following CM/ECF registrants
 4
                                         Pablo A. Castellanos
 5                                       Judith T. Castellanos
                                          16809 S. 44h' Street
 6                                     Phoenix, Arizona 85048
                                    judy.castellanos@hotmail.com
 7                                   Plaintiffs In Propria Persona
 8                                       Brian Court Lake
                                         Perkins Coie LLP
 9                                         P.O. Box 400
                                   Phoenix, Arizona 85001-0400
10                                   BLake@perkinscoie.com
                              Attorneys for Encore Credit Corporation
11
                                      Melissa Robbins Coutts
12                                        Devan Michael
                                      McCarthy Holthus LLP
13                               8502 E Via de Ventura Dr., Ste 200
                                       Scottsdale, AZ 85258
14                                 mcoutts mccarthyholthus.com
                                  dmichael mccarthyholthus.com
15                               Attorneys for Quality Loan Service
16
17
   151 Steve Bennett
18 STEVE BENNETT
19
20
21
22
23
24

25
26
27
28

                                                  -3-
                                            DECLARATION
